Exhibit 10.74

 

FIRST AMENDMENT TO THE

SHURGARD STORAGE CENTERS, INC.

2000 LONG-TERM INCENTIVE PLAN

 

WHEREAS, Shurgard Storage Centers, Inc. (the “Company”), maintains and sponsors
the Shurgard Storage Centers, Inc. 2000 Long-Term Incentive Plan (the “Plan”)
for the benefit of its eligible employees and the eligible employees of its
subsidiaries; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has the authority
to amend the Plan at any time pursuant to Section 18.1 of the Plan; and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company to amend the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. A new Section 2.6(d) shall be added to state:

 

“(d) The occupying of a majority of the seats (other than vacant seats) on the
Board by individuals who were neither nominated or appointed by a majority of
the Incumbent Directors; or”

 

2. A new Section 2.6(e) shall be added to state:

 

“(e) The acquisition, directly or indirectly, by any Person of beneficial
ownership of 15% or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors, which acquisition is not approved in advance by a majority of the
Incumbent Directors.”

 

3. “Incumbent Director” shall be defined as follows:

 

“INCUMBENT DIRECTOR

 

“Incumbent Director” means a member of the Board who has been either
(a) nominated by a majority of the directors of the Company then in office, or
(b) appointed by directors so nominated, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.”

 

4. “Person” shall be defined as follows:

 

“PERSON

 

“Person” means any individual, entity or group (as such term is used in
Section 13(d)(3) or 14(d)(2) of the Exchange Act).”



--------------------------------------------------------------------------------

5. Governing Law. This First Amendment shall be construed and governed by the
laws of the State of Washington, without giving effect to conflicts of laws
principles thereof which might refer such interpretations to the laws of a
different state or jurisdiction.

 

6. Full Force and Effect of the Plan. Except as specifically amended herein, all
other provisions of the Plan shall remain in full force and effect in accordance
with its terms. All references in the Plan to “the Plan” shall be deemed to
refer to the Plan as amended by this First Amendment.

 

- 2 -